Citation Nr: 1102814	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-09 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a skin rash, including 
under the provisions of 38 C.F.R. § 3.317.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1970 to September 1973; from April 1975 to April 1977; 
and from April 1981 to September 1991.  Commendations and awards 
include a Southwest Asia Service Medal with 2 Bronze Service 
Stars.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a July 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).

In November 2010 the Veteran testified before the undersigned 
Veterans Law Judge in a Travel Board hearing in St. Petersburg, 
Florida.  The transcript of that hearing is in the claims file.

The Veteran originally filed a claim of entitlement to service 
connection for PTSD; however, the medical evidence indicates that 
he has been diagnosed with other psychiatric diagnoses in 
addition to PTSD, including major depressive disorder.  As such, 
the Board has re-characterized the issue as entitlement to an 
acquired psychiatric disorder, as shown on the title page of this 
decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a 
claimant without medical expertise cannot be expected to 
precisely delineate the diagnosis of his mental illness; he filed 
a claim for the affliction his mental condition, whatever it is, 
causes him).

The issue of service connection for an acquired 
psychiatric disorder/PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDING OF FACT

A skin rash is not affirmatively shown to have had onset in-
service, including service in the Southwest Asia Theater of 
Operations; was not manifested to a compensable degree within one 
year after the separation from service; and is not otherwise the 
result of an injury, disease, or event of service origin.


CONCLUSION OF LAW

A claimed skin rash disorder was not incurred, and may not be 
presumed to have been incurred, during active duty service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.317 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim. The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter in August 
2006.  The Veteran was notified of the type of evidence needed to 
substantiate the claim for service connection, namely, evidence 
of an injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during service.  
The letter also advised the Veteran that service connection for 
chronic diseases that become manifest within the year after 
service, or that may be related to service in the Persian Gulf, 
was possible.

The Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he could 
submit records not in the custody of a Federal agency, such as 
private medical records, or he could authorize VA to obtain any 
non-Federal records on his behalf.  The Veteran was also notified 
of the provisions for the effective date of a claim and for the 
degree of disability assignable for the claim.

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence, 
except for secondary service connection), of Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (notice of the elements of a claim for 
service connection).




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The duty to assist also includes providing 
a medical examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The record contains the service treatment records (STRs) and 
available VA treatment records.   The Veteran testified that he 
sought treatment with VA in 1993, but when he attempted to obtain 
those records, he stated that he was told that the records could 
not be found.  Transcript, page 16.   The RO otherwise associated 
VA treatment records with the claims file.  The Veteran testified 
that he was not receiving benefits from the Social Security 
Administration.  Transcript, page 36.   

The Veteran was also accorded a VA Compensation and Pension (C&P) 
examination and testified at a Board hearing, and the Board finds 
that the evidence is adequate to decide the claim of service 
connection.  The VA examination pertaining to the claimed skin 
disorder is sufficient and probative.  The examiner reviewed the 
Veteran's medical history, recorded pertinent examination 
findings when present, and provided conclusions with supportive 
rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

As there is no evidence of any additional pertinent evidence that 
is available but not associated with the claims file, the Board 
concludes that no further assistance to the Veteran in developing 
the facts pertinent to claims is required to comply with the duty 
to assist.

Facts 

The Veteran's first period of active duty service was from 
September 1970 to September 1973; and his second period was from 
April 1975 to April 1977.  He did not serve in Vietnam.

The Veteran's last period of active duty service was from April 
1981 to September 1991, and included service in the Southwest 
Asia Theater of Operations.  

An STR dated in August 1990 advised of a mid palatal ulceration.  
Diagnosis was mid palatal lesion of unknown diagnosis.

An STR dated in March 1991 noted that the Veteran was given an 
intraoral examination; and informs that the palatal lesion had 
resolved.  

A September 1991 STR entitled "Desert Shield/Desert Storm 
Outprocessing Check List" documents the Veteran as denying any 
skin infections or unusual rashes.  The Veteran then waived a 
physical examination.

VA treatment records dated in February 2004 document the Veteran 
as denying any skin problems.

In July 2006 the Veteran filed a claim for service connection for 
skin rash.

In July 2007 the Veteran was accorded a C&P skin examination.  
During the examination he reported that he noticed a skin rash in 
1991.  He stated that the rash started on his chest and extended 
to the back up to the thighs and knees.  He said that the rash 
looked like the measles; was itchy; and lasted for 3 days.  With 
regard to recurrence, he averred that he could get a rash every 
two to three weeks or that it could occur every year.   Upon 
query he denied any recurrence within the prior 12 months, and 
denied taking any medication for rash.  No rash was found on 
examination.

During his 2010 Board hearing the Veteran testified that a buddy 
told him that he and an officer had rashes that began after 
service in the Persian Gulf; and insinuated that he too developed 
a rash in or around July 1991.  He provided no other specifics, 
other than to say that "they" were given "salve to put on it 
all."  He noted that he separated from service in September 
1991, and said that a year later "stuff started coming out about 
all these symptoms and people having problems and all this kind 
of stuff like that and they started, really . . . looking at it 
harder."  He testified that his first treatment from VA was in 
1993; during divorce proceedings.  He said that he was diagnosed 
with bleeding [abdominal] ulcers at that time, and mentioned that 
he was doing some heavy drinking.

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, such as 
arthritis, which includes osteophytes, if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).



Evidentiary Standards

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 



Analysis

Theories of Service Connection 

38 C.F.R. § 3.303(a) - Affirmatively Showing Inception in Service

On the basis of the service treatment records alone, a skin rash 
was not affirmatively shown to have been present in service, so 
service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(a) (affirmatively showing inception in service) is not 
established.  

As the preponderance of the evidence is against the claim on this 
theory of service connection, the benefit-of-the-doubt standard 
of proof does not apply.  38 C.F.R. § 3.303(a); 38 U.S.C.A. § 
5107(b).


38 C.F.R. § 3.303(b) - Chronicity and Continuity of 
Symptomatology & 
38 C.F.R. § 3.303(d) - First Diagnosed after Service

As STRs contain no mention of a skin rash, then continuity of 
symptomatology after service under 38 C.F.R. § 3.303(b) is 
required to support the claim.  

There is no post service medical evidence of a skin rash.  
Indeed, VA treatment records dating from 2002 contain absolutely 
no complaints of a skin disorder.  A treatment record dated in 
February 2004 specifically documents the Veteran as denying any 
skin problems, and a skin rash was not found during a July 2007 
C&P examination.  In fact, apart from the Veteran's lay 
testimony, there is no evidence of a current disorder; and the 
Board notes that regardless of the theory of entitlement, the 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation.  Degmetich v. Brown, 104 F.3d 
1328 (1997).  See also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists).

In this case the first indication of a skin rash disorder derives 
from the Veteran's July 2006 claim for service connection; which 
is too remote after the Veteran's 1991 separation from service 
for a finding of continuity of symptomatology.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in 
time between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim).  

Nevertheless, the Veteran is competent to describe his alleged 
skin rash; to the extent that his symptoms are perceptible 
through the use of the senses.  Layno v. Brown, 6 Vet. App. 465, 
469-71 (1994) (Lay testimony is competent as to symptoms of an 
injury or illness, which are within the realm of one's personal 
knowledge; personal knowledge is that which comes to the witness 
through the use of the senses.). 

According to the Veteran, his first post service treatment for 
rash (which he did not describe) was in 1993 when he was "going 
through the divorce throes."  See Transcript, p. 29.  
Additionally, the STRs are devoid of a skin disorder.  Moreover, 
the C&P examination is negative for a current skin disorder or 
residuals thereof; this is consistent with the multiple VA 
treatment reports which reflect no skin disorder.  All of this 
evidence belies continuity of symptomatology, and accordingly 
opposes rather than supports the claim.  The preponderance of the 
evidence is accordingly against a finding of continuity of 
symptomatology; so service connection under 38 C.F.R. § 3.303(b), 
or as a disability first diagnosed after service under 38 C.F.R. 
§ 3.303(d), is not established and the benefit of-the-doubt 
standard of proof does not apply.  38 C.F.R. § 3.303(d); 
38 U.S.C.A. § 5107(b).

38 C.F.R. §§ 3.307 and 3.309

As for service connection as a chronic disease under 38 C.F.R. 
§§ 3.307(a) and 3.309(a), there is no lay or medical evidence of 
any pertinent chronic disorder within the year following service, 
so service connection under the presumptive provisions of 
38 C.F.R. §§ 3.307 and 3.309 is not warranted for a skin 
disorder, and the benefit of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

38 C.F.R. §§ 3.317

Based on his service in the Southwest Asia Theater of Operations 
during the Persian Gulf War the Veteran's claim is entitled to 
consideration under the provisions of 38 C.F.R. § 3.317; however, 
for the following reasons the Board finds that a grant of service 
connection under 38 C.F.R. § 3.317 is not warranted.

STRs, which document findings of a palatal ulceration/lesion in 
August 1990, note that the lesion had resolved by March 1991.  
There is no other record of a skin disorder in STRs or post 
service records.  In addition, there is no objective evidence of 
a skin disorder after service, and none was found during the 
Veteran 2007 C&P examination.  Even so, the Veteran is competent 
to identify the presence of a skin rash.  Barr v. Nicholson, 21 
Vet. App. 303, 309 (2007); Jandreau, at 1377.  

During his Board hearing the Veteran testified that every 60 days 
or so he gets a bumpy rash on his butt/groin area that resolves 
after a few days.  He testified that he simply takes a shower and 
uses baby powder on the rash, and that as far as he is concerned, 
he is "as good as gold."  

Under the provisions of 38 C.F.R. § 3.317, VA will pay 
compensation to a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability, provided that 
such disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations, or to a degree of 10 percent or more not later than 
December 31, 2011; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

The signs and symptoms which may be manifestations of undiagnosed 
illness or a chronic multisymptom illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory system 
(upper or lower), (9) sleep disturbance, (10) gastrointestinal 
signs or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders. 38 U.S.C.A. §§ 
1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2010).

In order to obtain a grant of service connection pursuant to 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a Veteran needs to present 
some evidence (1) that he or she is a Persian Gulf Veteran; (2) 
who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses manifested 
by one or more signs or symptoms such as those listed in 
paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest 
either during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf War, 
or to a degree of 10 percent or more not later than December 31, 
2011; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.   38 C.F.R. § 3.317(a) (2010); see 
Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other 
grounds, 14 Vet. App. 304 (2001) (per curiam order); Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).

Section 3.317 explicitly acknowledges that a claimant's "signs or 
symptoms" need not be shown by medical evidence; however, the 
regulation does specifically require some "objective indications" 
of disability.  See 38 C.F.R. § 3.317(a) (2010). "'Objective 
indications of chronic disability' include both 'signs,' in the 
medical sense of objective evidence perceptible to an examining 
physician, and other, non-medical, indicators that are capable of 
independent verification."  38 C.F.R. 3.317(a)(2) (2010); 
Neumann, supra.  Thus, although medical evidence of signs or 
symptoms is clearly not required to grant a claim, the regulation 
does require that there be some objective, independently 
verifiable evidence of the symptoms.  Id.

A Persian Gulf Veteran is a Veteran who served on active 
military, naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  38 C.F.R. § 3.317 
(2010).  The Veteran's military records document that he served 
in Southwest Asia during the pertinent time period.

VA regulations require that at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less than 
20 percent, of exposed areas affected; or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during the 
past 12-month period, is required for a compensable rating for 
skin rash.  38 C.F.R. § 4.118, Diagnostic Code 7806 (effective 
since August 30, 2002).

In October 2008 the skin regulations were amended, but the 
changes only apply to applications received by VA on or after 
October 23, 2008, or if the Veteran was previously evaluated 
under Diagnostic Codes 7801-7805 and requests review under the 
clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  
Neither situation applies in this case.  

During his 2010 hearing the Veteran testified that his rash 
started in July 1991, but he did not elaborate regarding his 
symptoms.  In fact, it is difficult to tell whether the Veteran 
was referring to himself or others as having a rash; and in this 
regard the Board notes that in September 1991 he denied having 
had any skin rashes or infections.  In any event, there is no 
affirmative evidence of a skin rash in STRs.  This is significant 
since STRs chronicle complaints of other ailments during this 
timeframe, including an oral lesion.  Accordingly, based on all 
of the evidence of record, the Board does not find the Veteran's 
uncorroborated, late day assertion of a nondescript skin rash 
during his service in the Persian Gulf to be credible.  
Consequently, the Veteran's allegedly recurrent skin rash must be 
compensable to a degree of 10 percent or more; and must not, by 
history, physical examination, and laboratory tests, be 
attributed to any known clinical diagnosis in order to 
substantiate a grant of service connection under 38 C.F.R. § 
3.317.

As stated before, there is no medical evidence of a skin rash, so 
there has been no opportunity to ascertain whether the rash is 
attributable to some known clinical diagnosis.  The Veteran has, 
however, described the rash.  

According to the Veteran's description, the rash does not cover 
at least 5 percent of the entire body, or at least 5 percent of 
exposed areas affected.  It also does not require intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for its resolution.  
Accordingly, the Board finds that the rash would not be 
compensable to a degree of at least 10 percent.  38 C.F.R. § 
4.118, Diagnostic Code 7806.  The criteria for service connection 
under the provisions of 38 C.F.R. § 3.317 are thus not met.  
Further examination regarding the etiology of the rash is not 
warranted since the rash does not, according to the Veteran's 
description of it, meet the criteria for a compensable rating.

For the above reasons, service connection for skin rash, 
considering the applicable theories of service connection, is not 
established. 


ORDER

Service connection for a skin rash disorder is denied.


REMAND

In addition to the foregoing, the Veteran seeks service 
connection for PTSD, which he relates to service in Vietnam and 
the Persian Gulf.  VA treatment records reflect a diagnosis of 
PTSD, and DD-214 confirms service in the Southwest Asia Theater 
of Operations from September 19, 1990, to December 4, 1990.  
However, there is no military record of the Veteran's having 
served in Vietnam.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a 
diagnosis under DSM-IV]; a link, established by medical evidence, 
between current symptoms and a stressor event in service; and 
credible supporting evidence that the claimed stressor event in 
service occurred.  38 C.F.R. § 3.304(f).

In July 2006 the Veteran filed his claim for service connection 
for PTSD.  In August 2006 he was screened by a VA physician's 
assistant.  During the assessment he reported that he served in 
the Gulf War in 1990 and 1991, and said that he saw many bodies 
and body parts.  He added that he was exposed to "much combat in 
Desert Storm including 7 months deployment and two days of 
firefight."  No other information, such as dates and in-country 
locales, was provided.  He also averred that he was deployed to 
Vietnam for six months as "recon/obs. not combat."  No other 
information, such as dates and in-country locales, was provided.  
Axis I diagnosis was PTSD; major depressive disorder, and alcohol 
dependence, in remission.  The Veteran subsequently began to 
receive medication and counseling from VA for PTSD.

In a 2008 stressor statement the Veteran simply listed the 
following three items:  scud attacks; dead and burned bodies; and 
chemical alarms.  No details were provided.

With regard to his alleged in-service stressor of "scud 
attacks," the Veteran testified during his November 2010 Board 
hearing that he was a "pretty good ways away" from the scud 
missile attacks (Transcript, pp. 9-10); and did not further 
elaborate other than to state that his daughter was at the site 
of the attacks.  The Veteran's representative duly advised the 
Veteran that the Veteran's daughter's presence at the scene of 
the scud missile attacks did not count for the Veteran's claim of 
PTSD.  Transcript, page 9.  The Veteran testified regarding the 
fear that he felt while stationed in Southwest Asia.  Transcript, 
pp. 40-44.  

As regards the alleged stressor of "dead and burned bodies," 
during a September 2007 mental health consult the Veteran 
reported that he was having recurrent dreams and nightmares about 
retrieving burned bodies in Vietnam; however, military records 
show no service in Vietnam, and the Veteran later admitted during 
his November 2010 Board hearing that he did not serve in Vietnam.  
The Veteran also listed "chemical alarms" in his 2008 stressor 
statement but did not elaborate.  

In July 2009 the Veteran was examined by a VA psychiatrist.  
During the evaluation he reported that he had served in the 
Special Forces in Iraq.  Axis I diagnosis was PTSD.

In November 2010 the Veteran testified before the undersigned 
Veterans Law Judge that he witnessed the March 1, 1991, crash of 
a Chinook helicopter in Saudi Arabia (Transcript, p. 8).  
Unfortunately, his DD-214 only confirms service in the Southwest 
Asia Theater of Operations from September to December, 1990.  
However, the Veteran also testified that he redeployed to the 
Persian Gulf after his December 1990 return to Fort Bragg 
(Transcript, pp. 6-7, 14); and the Board notes that STRs dated in 
September 1991 refer to a redeployment.  The Board further notes 
that STRs indicate that the Veteran was attached to the 18th 
Aviation Brigade in 1990 and 1991, and an article submitted by 
the Veteran in November 2010 informs that the pilot of the 
crashed Chinook helicopter was also attached to the 18th Aviation 
Brigade.  Accordingly, as there is medical evidence of PTSD, and 
an indication that this disorder may be related to a claimed 
stressor event, remand for further development is warranted.  38 
C.F.R. § 3.304(f)(3); see also Cohen v. Brown, 10 Vet. App. 128 
(1997) (providing that where the Veteran did not engage in combat 
with the enemy, or the claimed stressors are not related to 
combat, then the Veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors and his 
testimony must be corroborated by credible supporting evidence.  
Service department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors).

The regulations pertaining to service connection for PTSD were 
amended during the pendency of this appeal.  Effective July 13, 
2010, if a stressor claimed by a veteran is related to the 
veteran's "fear of hostile military or terrorist activity" and a 
VA or VA-contracted psychiatrist or psychologist confirms that 
the claimed stressor is adequate to support a diagnosis of PTSD, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor so long as there is not clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the 
effective date of the rule published on July 13, 2010).  For 
purposes of this section, "fear of hostile military or terrorist 
activity" means that "a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, . . . , and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror."  75 
Fed. Reg. at 39,852.

The record reflects that the Veteran has not been notified of 
this new regulatory criteria.  Generally, the VA must provide a 
veteran with a summary of the applicable laws and regulations, 
with appropriate citation, and discussion of how such laws and 
regulations affect the determination such that the Veteran might 
provide appropriate evidence and argument in support of his 
claim.  38 C.F.R. §§ 19.29, 19.31 (2010).  Thus, in order to 
ensure that the Veteran has been afforded all due process, the 
Agency of Original Jurisdiction (AOJ) should provide him with a 
copy of the latest version of 38 C.F.R. § 3.304(f) and notify him 
that he should submit any evidence in support of his claim which 
pertains to any "fear of hostile military or terrorist activity."  
Further, if evidence is received which raises the possibility 
that PTSD may be related to a stressor based on "fear of hostile 
military or terrorist activity," then the AOJ should submit the 
Veteran for a VA examination to determine whether the claimed 
stressor is adequate to support a diagnosis of PTSD.  See 75 Fed. 
Reg. at 39,852.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for a copy of all 
evidence in his possession of his service in 
the Southwest Asia Theater of Operations in 
1991, such as deployment orders, performance 
appraisals, etc.  Advise the Veteran that this 
evidence is needed to support his claim of 
service in the Persian Gulf in 1991.  The 
Veteran is invited to submit a detailed 
statement of his claimed stressors.  

Provide the Veteran with a copy of the latest 
version of 38 C.F.R. § 3.304(f) and notify him 
that he should submit any evidence in support 
of his claim for PTSD which pertains to a 
stressor based on "fear of hostile military or 
terrorist activity."  Stressor Determinations 
for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified 
at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 
41,092 (July 14, 2010) (correcting the 
effective date of the rule published on July 
13, 2010).

2.  Contact the appropriate service 
department/agency for a complete copy of the 
Veteran's service personnel records; 
specifically, all records relating to the 
Veteran's service in the Southwest Asia Theater 
of Operations in support of Operation Desert 
Shield/Desert Storm in 1991.  

Following receipt of any information regarding 
his claimed stressors, the AOJ should determine 
whether the Veteran has presented information 
sufficient to either establish that he has 
presented information sufficient to submit his 
claimed stressors to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for 
verification.  If additional information is 
needed to verify any claimed stressors, the AOJ 
should provide at least one additional notice 
to the Veteran which describes what information 
is missing.

3.  If sufficient information is received from 
the Veteran regarding any claimed stressors and 
further verification is deemed necessary, send 
a letter to JSRRC asking them to provide any 
available information which might corroborate 
the Veteran's asserted in- service stressor(s).  
Please provide JSRRC with the following: a 
prepared summary of the Veteran's claimed 
stressors, copies of his DD-214, any service 
personnel records obtained showing service 
dates, duties, and units of assignment.

4.  After completion of the above, and any 
other development deemed necessary, including 
provision to the Veteran, if warranted, of a VA 
C&P psychiatric examination, adjudicate the 
issue on appeal as shown on the title page of 
this decision.  If the benefit sought remains 
denied, furnish the Veteran and his 
representative a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1).  The case should then be returned 
to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


